Citation Nr: 1639600	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.

This matter is on appeal from a rating decision in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal was remanded by the Board in June 2015 for further development and is now ready for disposition.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to January 25, 2016, the Veteran's psychiatric symptoms have been characterized by avoidance, irritability, some hallucinations and panic attacks; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  For the period since January 25, 2016, the Veteran's psychiatric symptoms have been characterized by depression and some hypervigilance; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent, but no more, for an acquired psychiatric disorder for the period prior to January 25, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period since January 25, 2016, have not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, in a March 2011 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder, where a 30 percent disability rating was assigned.  In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411 (2015).

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2015)

Based on the evidence, of record, the Board first determines that a 50 percent rating, but no more, is warranted for the period prior to January 25, 2015.  Specifically, at a private evaluation in December 2010, the Veteran stated that he experiences frequent night sweats and hypervigilance.  He also stated that he has visual hallucinations on a weekly basis.  Additionally, at a private evaluation in January 2011, he stated that he experiences flashbacks every day, and experiences panic attacks two to three times per week.  He has hypervigilance, and he stated that his memory was severely impaired. 

Moreover, at a VA examination in March 2011, the Veteran's appearance and hygiene were appropriate, and he maintained good eye contact throughout the examination.  However, he exhibited impaired impulse control, which affects his motivation and mood.  His communication was within normal limits, he denied a history of panic attacks as well as hallucinations.  His thought process was appropriate, and his judgment was normal.  He had no recent thoughts of death.  

Finally, at a psychiatric evaluation in November 2012, the Veteran stated that he does have some recurring nightmares, but was otherwise "fine."  He denied any suicidal or homicidal ideation, and he denied any symptoms of depression or excessive anxiety.  Upon examination, he was cooperative with good eye contact and a "positive attitude."  His affect was good and there was no evidence of psychosis.  

In view of these clinical evaluations, especially given the reports of panic attacks on a weekly basis, the Veteran exhibits objective symptomatology that would be sufficient to warrant a 50 percent rating prior to January 25, 2016.  However, a rating in excess of rating in excess of 50 percent is not warranted prior to this date, as many of the objective symptoms required to warrant such a rating, such as near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, intermittently illogical speech have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

However, the evidence does not reflect sufficiently severe symptoms prior to January 25, 2016, such that a rating in excess of 50 percent is warranted.  For example, in December 2010, he stated that he spends most of his time alone.  However, he still goes out to activities such as church.  Moreover, at a VA examination in March 2011, he stated that he has three siblings, and his relationship with them was good, although his relationship with his parents was poor.  While he described major changes in social functioning, characterized by no participation in social activities in the past year, he later mentioned in November 2012 that he had a girlfriend and went to church regularly.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran was assigned GAF scores of 40 in January 2011 and 55 in March 2011.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In this case, the Veteran's symptoms appear to more closely reflect a GAF score in the range of 51-60, given the presence of occasional panic attacks and moderate social functioning.  While these types of GAF scores are consistent with a 50 percent rating, they are too mild to warrant a rating in excess of 50 percent.

Next, the Veteran underwent his most recent VA examination in January 2016 and, on the basis of these results, a rating in excess of 30 percent is not warranted since the date of this examination.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 30 percent is warranted.  Specifically, the examiner noted that, based on a review of the Veteran's treatment history, his current functioning represented an improvement since his last VA examination in March 2011.  Of particular note, there was no evidence of mental health treatment since May 2011, and other records indicated that he had stopped taking his prescribed psychotropic medications.  

Upon examination, the Veteran exhibited symptoms such as depressed mood and chronic sleep impairment.  However, he was friendly and cooperative, his affect was appropriate, and his thought content was good.  There were also no irregularities in his communication skills.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking have not been shown.

The Board has also found that there are no other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).

Specifically, at his VA examination in January 2016, the VA examiner stated that Veteran's social and occupational impairment was best characterized by "mild or transient symptoms" that decrease work efficiency only during periods of significant stress.  The examiner also mentioned that, while the Veteran's intermittent irritability without angry outbursts negatively impacts his ability to establish and maintain effective social and occupational relationships, there is no evidence to suggest that the veteran has intermittent periods of inability to perform occupational tasks secondary to his psychiatric disorder.  

Such statements were largely corroborated by the Veteran himself at this examination, where he stated that he had one close female friend, and he was regularly involved in church and Bible study on a weekly basis.  As a result of the VA examiner's observations and the Veteran's statements, a rating in excess of 30 percent is not warranted since the date of this examination.  

This finding does not suggest the Veteran does not have a problem with his PTSD, it is only the degree at issue. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquire psychiatric disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 50 percent rating, but no more, is warranted for the period prior to January 25, 2016.  However, a rating in excess of 30 percent is not warranted for the period prior to this date.  As such, the appeal is denied to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial 50 percent rating, but no more, for an acquired psychiatric disorder for the period prior to January 25, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 30 percent for an acquired psychiatric disorder for the period since January 25, 2016, is denied. 


REMAND

As for the Veteran's claim for TDIU, the Board determines that a Remand is necessary before this issue may be considered for two reasons.  First, since the Board has granted an increased rating for the Veteran's acquired psychiatric disorder, his disability picture has now changed.  Second, a September 2015 rating decision increased the Veteran's disability rating for his left knee disability following a prosthetic knee replacement to 60 percent following the obligatory one-year 100 percent rating.  See 38 C.F.R. § 4.71a, DC 5055 (2015).  While a supplemental statement of the case was issued in April 2016, it did not address the Veteran's new knee rating or the fact that he now meets the schedular criteria for TDIU.  As such, it would be prejudicial to evaluate the Veteran's TDIU claim at this point given these changes.  Therefore, the RO should reevaluate this issue prior to Board consideration

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Fayetteville, North Carolina, since November 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  The issue granted by the Board should be considered. 

3. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


